—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered December 19, 1996, convicting defendant, after a jury trial, of rape in the first degree, and sentencing him, as a second felony offender, to a term of 12V2 to 25 years, unanimously affirmed.
The court’s rulings pursuant to Batson v Kentucky (476 US 79) are supported by the record. We agree with the court’s finding of a prima facie case of discrimination with respect to peremptory challenges by the defense, and, in any event, this issue became moot when the court directed that defense *201counsel give race-neutral explanations for the challenges (People v Payne, 88 NY2d 172, 182). The record also supports the court’s rejection, as pretextual, of counsel’s explanation for the challenges at issue, a finding that is entitled to great deference (see, People v Hernandez, 75 NY2d 350, affd 500 US 352). Defendant’s claims that the court improperly combined steps two and three of the Batson procedure and improperly acted sua sponte are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
The prosecutor properly cross-examined defendant’s witness about her failure to come forward to the police and prosecutor with exculpatory evidence. We find that the prosecutor laid a proper foundation for such inquiry (see, People v Dawson, 50 NY2d 311). Concur — Sullivan, J. P., Mazzarelli, Lerner, Rubin and Saxe, JJ.